DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	As of Applicant’s most recent response filed 02/19/2021, claims 1-20 were pending in the application.
	In Applicant’s response filed 02/19/2021, claims 1, 6, 9, 14, and 17 were amended.  These amendments have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William O. Trousdell (Reg. No. 38,637) on 02/23/2021.

The application has been amended as follows: 
Claim 1 was amended as follows:
	--1.  A lock for a ground engaging tool, comprising: 
a body portion having a first diameter; 
a neck portion having a second diameter smaller than the first diameter, and extending from the body portion; and 

a bottom surface facing the body portion; 
a top surface facing away from the body portion; 
first and second generally planar end surfaces extending from the bottom surface to the top surface; and 
first and second cam surfaces extending from the bottom surface to the top surface, and connecting the first and second end surfaces, wherein the first and second cam surfaces each include a convex portion and a concave portion; and
wherein the convex portion of the first cam surface is adjacent the first generally planar end surface and has a smaller radius of curvature than the concave portion of the first cam surface adiacent the second generally planar end surface, and the convex portion of the second cam surface is adjacent the second generally planar end surface and has a smaller radius of curvature than the concave portion of the second cam surface adiacent the first generally planar end surface.--

Claim 6 was cancelled.

Claim 9 was amended as follows:
	--9.  A lock for a ground engaging tool, comprising: 
a body portion including: 
a first section having a first diameter; and 
a second section having a second diameter smaller than the first diameter; 
a neck portion having a third diameter smaller than the second diameter, and extending from the second section; and a 
head portion extending from the neck portion, the head portion including: 
a bottom surface facing the body portion; 

first and second generally planar end surfaces extending from the bottom surface to the top surface; and 
first and second cam surfaces extending from the bottom surface to the top surface, and connecting the first and second end surfaces, wherein the first and second cam surfaces each include a convex portion and a concave portion; and
wherein the convex portion of the first cam surface is adjacent the first generally planar end surface and has a smaller radius of curvature than the concave portion of the first cam surface adiacent the second generally planar end surface, and the convex portion of the second cam surface is adjacent the second generally planar end surface and has a smaller radius of curvature than the concave portion of the second cam surface adiacent the first generally planar end surface.--

Claim 14 was cancelled.

Claim 17 was amended as follows:
	--17.  A lock for a ground engaging tool, comprising: 
a body portion including: 
a first section having a first diameter; and 
a second section having a second diameter smaller than the first diameter; 
a neck portion having a third diameter smaller than the second diameter, and extending from the second section; and 
a head portion extending from the neck portion, the head portion including: 
a bottom surface facing the body portion; 
a top surface facing away from the body portion; 

first and second cam surfaces extending from the bottom surface to the top surface, and connecting the first and second end surfaces, wherein the first and second cam surfaces each include a convex portion and a concave portion; and
wherein the convex portion of the first cam surface is adjacent the first generally planar end surface and has a smaller radius of curvature than the concave portion of the first cam surface adiacent the second generally planar end surface, and the convex portion of the second cam surface is adjacent the second generally planar end surface and has a smaller radius of curvature than the concave portion of the second cam surface adiacent the first generally planar end surface.--

Reasons for Allowance
Claims 1-5, 7-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 17 have been amended above to incorporate the subject matter of previous claims 6 and 14.
Regarding the previously-applied prior art rejections set forth in the Office Action mailed 11/20/2020, Examiner notes that Applicant’s arguments filed 02/19/2021 are persuasive.
However, the prior art reference Hlinsky (US Patent 4,626,155), cited by Applicant in the PTO-892 Notice of References Cited mailed 11/20/2020 and discussed in the Interview on 02/23/2021, disclsoes on a head portion (44; see Figs. 2-11) having cam surfaces with both concave and convex surfaces, as required by the independent claims filed by Applicant on 02/19/2021.  Hlinsky does not disclose the details of previous claims 1 and 14 (now incorporated into independent claims 1, 9, and 17, nor would it have been obvious to modify the device of Hlinsky in such a manner since there would have been no teaching, suggestion, or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678